The State Highway Commission is an administrative agency of the state created by it for the purpose of constructing and maintaining public highways, and it has only such power and authority as the state by a statute has conferred upon it. It is financed entirely by the state and any judgment rendered against it for the payment of money must be paid by the state with money appropriated by the legislature from its treasury for that purpose. This action therefore is in effect one against the state. Paragraph (c) of Section 5006, Code of 1930, permits the Highway Commission to be sued but authorizes judgments to be rendered against it only on liabilities imposed on it by the Constitution or a statute. State Highway Commission v. Gully,167 Miss. 631, 145 So. 351, 352; Stewart v. State Highway Commission,166 Miss. 43, 148 So. 218. Under Section 17 of the Constitution the owner of land damaged for public use has a right of action therefor against any natural person and any artificial person which the state permits to be sued by whom the damage was inflicted. Parker v. State Highway Commission, 173 Miss. 213,162 So. 162. Because of Section 5006 of the Code and Section 17 of the Constitution only two questions can here arise. (1) Has the state by any statute authorized the Highway Commission to enter upon and use privately owned property for a public purpose? Should this question be answered in the affirmative, then (2) did the appellant expressly or impliedly authorize its employees to enter upon and use this appellee's land?
Section 4998, Code of 1930, authorizes the State Highway Commission when constructing or maintaining a highway "to enter upon private property for such purposes." Whether an entry upon private property is necessary for such purpose is for the initial determination of the commission, and when made, though it be erroneous, binds the commission, and through it the state, from which it necessarily follows that under Section 17 *Page 595 
of the Constitution the commission is liable for any damage caused by its entry upon and use of privately owned land.
The second of these questions and any subsidiary question growing out of it is not presented by this record, as will hereinafter appear, and therefore requires no expression of opinion thereon. The appellee's written statement of her cause of action required by Section 2078, Code of 1930, does not allege that the commission authorized its employees to enter upon and use the appellee's land, but so to allege was not necessary. The test of the sufficiency of such a statement of a cause of action is whether it discloses the nature of the plaintiff's claim and is specific enough to bar a subsequent action by the plaintiff against the defendant. Greenburg v. Massey, 90 Miss. 121, 43 So. 1, 35 C.J. 617. Both of these requirements are here present. The appellant was not required to file any written pleading to the appellee's statement of her cause of action, and when its demurrer was overruled the court below, had it been so requested, would have been obliged to proceed with the trial of the case, in which event it would have become necessary for the appellee to prove that the appellant expressly or impliedly authorized its employees to enter upon and use her land. This necessity, however, did not require her to so allege in her written statement of her cause of action, the rules of pleading in other courts not being applicable to the court of a justice of the peace.
McGehee, J., concurs in this opinion.